Exhibit 10.1

RELEASE

THIS RELEASE (this “Release”) dated as of January 4, 2007 is executed and
delivered in favor of FTI Consulting, Inc., a Maryland corporation (the
“Borrower”), TEKLICON, INC., a California corporation (“Teklicon”) by Bank of
America, N.A., as Administrative Agent under the Credit Agreement, Security
Agreement and Pledge Agreement referenced below.

RECITALS:

WHEREAS, pursuant to that Credit Agreement (as amended, modified and
supplemented, the “Credit Agreement”) dated as of September 29, 2006 among the
Borrower, the Guarantors identified therein (including Teklicon), the Lenders
identified therein and Bank of America, N.A., as Administrative Agent, the
Lenders agreed to provide the Borrower with certain credit facilities;

WHEREAS, pursuant to the Security Agreement (as amended, modified and
supplemented, the “Security Agreement”) dated as of September 29, 2006 among the
Borrower, the Guarantors identified therein (including Teklicon), the Borrower
and the Guarantors (including Teklicon) granted security interests in
substantially all of their personal property to the Administrative Agent, for
the benefit of the Lenders, as collateral security for the obligations of the
Borrower under the Loan Documents;

WHEREAS, pursuant to the Pledge Agreement (as amended, modified and
supplemented, the “Pledge Agreement”) dated as of September 29, 2006 among the
Borrower, the Guarantors identified therein (including Teklicon), the Borrower
and the Guarantors (including Teklicon) pledged all of the Capital Stock of
their Subsidiaries to the Administrative Agent, for the benefit of the Lenders,
as collateral security for the obligations of the Borrower under the Loan
Documents; and

WHEREAS, the Borrower has sold all of the Capital Stock of Teklicon pursuant to
the Stock Purchase Agreement (the “Purchase Agreement”) dated as of December 28,
2006 among the Borrower, Teklicon and the Buyers identified therein.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Administrative Agent, on behalf of itself and each of the Lenders, hereby agrees
as follows:

1. Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Credit Agreement.

2. Immediately upon consummation of the sale of Capital Stock of Teklicon
pursuant to the Purchase Agreement, (a) the obligations of Teklicon under the
Credit Agreement and the other Loan Documents (including, without limitation,
the guaranty obligations under Section 4 of the Credit Agreement) shall
automatically terminate, (b) all liens, security interests and pledges granted
by Teklicon to the Administrative Agent under the Security Agreement and the
Pledge Agreement shall automatically terminate, and (c) the pledge of the
Capital Stock of Teklicon by the Borrower under the Pledge Agreement shall
automatically terminate.

3. The Administrative Agent agrees to execute and/or deliver, at the Borrower’s
expense, all releases, terminations and other documents as the Borrower or the
Buyers may reasonably request to evidence the termination and release of the
liens and security interests contemplated hereby.



--------------------------------------------------------------------------------

4. This Release may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Release to produce or account for more than
one such counterpart.

5. This Release shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of North
Carolina.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

This Release is executed as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/    RONALDO NAVAL         Name:   Ronaldo Naval Title:   Vice President